DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment received on 03/22/2021.
Claims 1-14 are pending
Claims 1, 4, 8-9 and 11-13 are further amended.
Claim 14 has been added.
Response to Arguments
Regarding 35 USC 103
Applicant’s Arguments
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103, pages 8-11, claims 1, 8, 9, 11, 12, 14; filed on 03/22/2021, have been fully considered but they are not persuasive.
With regards to claim limitation, “establishing, for said service, a list of associations” Ansari discloses (0179/0195) a method of generating a list of services for access content via a gateway device, Ansari discloses (0096/0191) providing different versions and/or associations related to the services. Therefore the Examiner believes Ansari does teach or suggest a method of generating a service list comprising a service feature versions and/or associations.
With regards to claim limitations, ‘comparing the at least one criterion obtained to the at least one feature of the list of associations; terminal criterion”, “selecting at least one association in the list of associations according to said criterion linked to the terminal said comparison”, and “obtaining a criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US20160254962) in view of Karaoguz (US20130315144) and in further view of Evans (US20160180062).
As to claim 1, Ansari teaches a method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (¶0028 remotely manage services; ¶0029 service management system provide  communications; ¶0030 service management system, gateway device for enabling  communications via the local area network; ¶0052 gateway devices provides services to endpoint devices) the terminal and the object being capable of communicating via a gateway of the local area network, (¶0022 Gateway devices communicate with, one or more client devices; ¶0030  gateway device for enabling  communications via the local area network; ¶0179 data (objects) are communicated to the gateway device) wherein said method comprises the following steps on a service provision device (¶0078 device provision services; ¶0081 device enables the provisioning of many  services)  providing the service for supplying the terminal with at least one service address for accessing the service of the object: (¶0028 provide managed services for a plurality of endpoint devices; ¶0078 gateway device offer, service provision, users can access their content; ¶0108 providing service access; ¶0194 accessing the service  using the URL) establishing, for said service, a list of associations, (¶0179 generated data for each service (e.g. a list); ¶0191 services,  versions; ¶0195 provides service version (association/level) list) each association in the list comprising at least one feature of the service and at least a service address for accessing the service; (¶0119 access the service management center for various services; ¶0191 services and features; services version; ¶0194 accessing the service manager using  URL(address/link for accessing services); ¶0195 service version(association/level).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach obtaining at least one criterion linked to the terminal, comparing the at least one criterion obtained to the at least one feature of the list of associations; terminal criterion and selecting at least one association in the list of associations according to said criterion linked to the terminal said comparison.
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal; (¶0089 receiving  information identifying device; information identifying  criterion) comparing the at least one criterion obtained to the at least one feature of the list of associations; terminal criterion (¶0027 gateway advertise its available services; ¶0040 gateway list (services), advertisement; ¶0042 gateway criterion; ¶0068 criteria comprises a set of parameters or characteristics that define for a user; ¶0075 comparative relationship between criteria; ¶0079 service criteria; access device of a quality of service) selecting at least one association in the list of associations according to said criterion linked to the terminal said comparison; (¶0078 selection of an alternate, lower bit-rate version (service level/association) of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for receiving terminal criterion determine relationship with service criterion and selecting a service version/type based on comparative relationship. One of ordinary skill in the (See Karaoguz para 0064)
Although the combination of Ansari and Karaoguz teaches the method recited above, wherein the combination of Ansari and Karaoguz fails to expressly teach sending to the terminal the at least one service address of the service corresponding to said at least one selected association.
Evans, however discloses, sending to the terminal the at least one service address of the service corresponding to said at least one selected association. (¶0033 systems services, offer information returned to the destination include address from which to download or otherwise obtain the content).
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari and Karaoguz for transmitting address for service type. One of ordinary skill in the art would be motivated to allow for allows for automatically receive that content in two different formats, where each format is appropriate for the respective device based at least in part on the relative capabilities of that device. (See Evans para 0015)
As to claim 2, the combination of Ansari, Karaoguz and Evans teaches, wherein Evans further teaches The method according to Claim 1, wherein the selection step of selecting at least one association is preceded by steps of: sending to the terminal an address of the service gateway; receiving, from the terminal, a request for accessing the service; determining at least said criterion linked to the terminal according to the request received. (¶0027 device meets criteria; service criterion is met, ¶0028 receiving requests from user devices; ¶0033 systems services, offer information returned to the destination include address from which to download or otherwise obtain the content; ¶0054  user request for access) 
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari Karaoguz and for requesting service access, receive criterion and ensure device is capable of accessing service.  One of ordinary skill in the art would be motivated to allow for allows for user agent to analyze these capabilities, and determine the appropriate formats  (See Evans para 0017)
As to claim 3, the combination of Ansari, Karaoguz and Evans teaches the method of claim 1, wherein Karaoguz further teaches The method according to Claim 1, in which: 3 the feature of the service is related to a connection criterion indicating whether the terminal is connected to the local area network of the service gateway; the criterion linked to the terminal indicates whether the terminal is connected to the local area network of the service gateway. (¶0019 local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices connected to gateway; ¶0090 service criterion comprise of a bit rate measure).
Thus given the Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for determine device is connected via gateway. One of ordinary skill in the art would be motivated to allow for allows for authenticating network devices. (See Karaoguz para 0063)
As to claim 5, the combination of Ansari, Karaoguz and Evans teaches the method of claim 1, wherein Karaoguz further teaches the method according to Claim 1, in which: the feature of the service is related to a bitrate criterion. the criterion linked to the terminal indicates (¶0089 service criterion identifying an access device; ¶0090 service criterion comprise of a bit rate measure).
Thus given the Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for determine device capabilities regarding accessible service. One of ordinary skill in the art would be motivated to allow for allows for registering the device with a gateway provider. (See Karaoguz para 0039)
As to claim 6, the combination of Ansari, Karaoguz and Evans teaches the method of claim 1, wherein Evans further teaches The method according to Claim 1, in which: the feature of the service indicates the protocol used for communication; the criterion linked to the terminal indicates whether the terminal is capable of managing this type of protocol in said communication network. (¶0015 determine various capabilities of a device; ¶0056 device communication capabilities, protocol; ¶0076 service-oriented architecture, using an appropriate protocol). 
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari and Karaoguz for determine communication protocol for accessing services. One of ordinary skill in the art would be motivated to allow for allows for specifying quality settings to conserve bandwidth. (See Evans para 0069)
As to claim 7, the combination of Ansari, Karaoguz and Evans teaches the method of claim 1, wherein Ansari further teaches the method according to Claim 1, further comprising a step of discovery of the connected object. (¶0186 automatic discovery of endpoints; ¶0202 endpoint devices connected to the gateway device).
As to claim 9, Ansari teaches A device for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (¶0028 remotely manage services; ¶0029 service management system provide  communications; ¶0030 service management system, gateway device for enabling  communications via the local area network; ¶0052 gateway devices provides services to endpoint devices)) the terminal and the object being capable of communicating via a gateway of the local area network, (¶0022 Gateway devices communicate with, one or more client devices; ¶0030 gateway device for enabling  communications via the local area network; ¶0179 data (objects) are communicated to the gateway device) wherein the device comprises: a processor; a non-transitory computer-readable medium comprising instructions stored thereon, (¶0221 operations described above may be carried out by execution of software, firmware, or microcode operating on a computer; code for implementing such operations, comprise computer instruction in any form  stored in machine readable medium) which when executed by the processor configure the device to perform steps comprising: establishing, for said service, a list of associations, (¶0179 generated data for each service (e.g. a list); ¶0191 services,  versions;  ¶0195 provides service version list; ¶0221 operations carried out by execution of software, firmware, or microcode operating on a computer) each association in the list comprising at least one feature of the service and at least a service address for accessing the service; (¶0119 access the service management center for various services; ¶0191 services and features; services, subscription information such as version; ¶0194 accessing the service manager using  URL; ¶0195 service version).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach obtaining at least one criterion linked to the terminal, comparing the at least one criterion 
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal; (¶0089 receiving  information identifying device; information identifying  criterion) comparing the at least one criterion obtained to the at least one feature of the list of associations; (¶0042 gateway criterion; ¶0068 criteria comprises a set of parameters or characteristics that define for a user; ¶0075 comparative relationship between criteria; ¶0079 service criteria; access device of a quality of service) selecting at least one association in the list of associations according to said comparison; (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for receiving terminal criterion determine relationship with service criterion and selecting a service version/type based on comparative relationship. One of ordinary skill in the art would be motivated to allow for allows for implementing QoS measures to reduce dropped frames. (See Karaoguz para 0092)
Although the combination of Ansari and Karaoguz teaches the method recited above, wherein the combination of Ansari and Karaoguz fails to expressly teach sending to the terminal the at least one service address of the service corresponding to said at least one selected association.
Evans, however discloses, sending to the terminal the at least one service address of the service associated with corresponding to said at least one selected association. (¶0033 systems services, offer information returned to the destination include address from which to download or otherwise obtain the content).
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari and Karaoguz for transmitting address for service type. One of ordinary skill in the art would be motivated to allow for allows for system can track user behavior over time to attempt to improve the overall quality of content delivery. (See Evans para 0072)
As to claim 10, the combination of Ansari, Karaoguz and Evans teaches the method of claim 1, wherein Ansari further teaches a gateway including the device for managing a remote communication service according to Claim 9. (Abstract service management system remotely manages services; ¶0029 service management system provide communications and exchange of information).
As to claim 12, Ansari teaches A non-transitory computer-readable medium comprising a computer program stored thereon, the program including code instructions which, when the program is executed by a processor of a management device, (¶0221 execution of software on a computer other programmable device; implementing operations comprise computer instruction stored  by any computer or machine readable medium) configures the management device to perform a method of managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (¶0028 remotely manage services; ¶0029 service management system provide  communications; ¶0030 service management system, gateway device for enabling  communications via the local area network; ¶0052 gateway devices provides services to endpoint devices)) the terminal and the object being capable of communicating via a gateway of (¶0022 Gateway devices communicate with, one or more client devices; ¶0030 gateway device for enabling  communications via the local area network; ¶0179 data (objects) are communicated to the gateway device)) wherein said method of managing comprises the following acts performed by the management device for supplying the terminal with at least one service address for accessing the service of the object: (¶0028 provide managed services for a plurality of endpoint devices; ¶0078 gateway device offer, service provision, users can access their content; ¶0108 providing service access; ¶0194 accessing the service   using the URL) establishing, for said service, a list of associations, (¶0179 generated data for each service (e.g. a list); ¶0195 provides service version list) each association in the list comprising at least one feature of the service and at least a service address for accessing the service; (¶0119 access the service management center for various services; ¶0191 services and features; services,  version; ¶0194  accessing the service manager using  URL; ¶0195 service version).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach obtaining at least one criterion linked to the terminal, comparing the at least one criterion obtained to the at least one feature of the list of associations and selecting at least one association in the list of associations according to said comparison.
Karaoguz, however discloses obtaining at least one criterion linked to the terminal; (¶0089 receiving  information identifying device; information identifying  criterion) comparing the at least one criterion obtained to the at least one feature of the list of associations; (¶0042 gateway criterion; ¶0068 criteria comprises a set of parameters or characteristics that define for a user; ¶0075 comparative relationship between criteria; ¶0079 service criteria; access device of a quality of service) selecting at least one association (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for receiving terminal criterion determine relationship with service criterion and selecting a service version/type based on comparative relationship. One of ordinary skill in the art would be motivated to allow for allows for adjusting QoS measure to enable the user to access the desired multimedia information with a quality of service that is acceptable to the user. (See Karaoguz para 0071)
Although the combination of Ansari and Karaoguz teaches the method recited above, wherein the combination of Ansari and Karaoguz fails to expressly teach sending to the terminal the at least one service address of the service corresponding to said at least one selected association.
Evans, however discloses, sending to the terminal the at least one service address of the service with corresponding to said at least one selected association. (¶0033 systems services, offer information returned to the destination include address from which to download or otherwise obtain the content).
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari and Karaoguz for transmitting address for service type. One of ordinary skill in the art would be motivated to allow for allows for system can track user usage over time to attempt to improve the overall quality of content delivery. (See Evans para 0072)
As to claim 14, Ansari teaches A method for managing a remote communication service offered by an object of a local area network to at least one terminal of a communications network, (028 remotely manage services; ¶0029 service management system provide  communications; ¶0030 service management system, gateway device for enabling  communications via the local area network; ¶0052 gateway devices provides services to endpoint devices) the terminal and the object being capable of communicating via a service gateway of the local area network, (¶0022 Gateway devices communicate with, one or more client devices; ¶0030 gateway device for enabling  communications via the local area network; ¶0179 data (objects) are communicated to the gateway device) wherein said method comprises the following steps on a service provision device (¶0078 device provision services; ¶0081 device enables the provisioning of many  services ) providing the service for supplying the terminal with at least one service address for accessing the service of the object: (¶0028 provide managed services for a plurality of endpoint devices; ¶0078 gateway device offer, service provision, users can access their content; ¶0108 providing service access; ¶0194 accessing the service   using the URL) establishing, for said service, a list of associations, (¶0179 generated data for each service (e.g. a list); ¶0195 provides service version list) each association in the list comprising at least one feature of the service and at least a service address for accessing the service; (¶0119 access the service management center for various services; ¶0191 services and features; services, subscription information such as version; ¶0194  accessing the service manager using  URL; ¶0195 service version).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach obtaining at least one criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service 
Karaoguz, however discloses, obtaining at least one criterion linked to the terminal, (¶0089 receiving  information identifying device; information identifying  criterion) the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0019 local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices  connected to gateway; ¶0090 service criterion comprise  of a bit rate measure) comparing the at least one criterion obtained to the at least one feature of the list of associations; (¶0042 gateway criterion; ¶0068 criteria comprises a set of parameters or characteristics that define for a user; ¶0075 comparative relationship between criteria; ¶0079 service criteria; access device of a quality of service) selecting at least one association in the list of associations according to said comparison; (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz and Ansari for receiving terminal criterion determine relationship with service criterion and selecting a service version/type based on comparative relationship. One of ordinary skill in the art would be motivated to allow for allows for eliminate the use of compression of multimedia. (See Karaoguz para 0073)
Although the combination of Ansari and Karaoguz teaches the method recited above, wherein the combination of Ansari and Karaoguz fails to expressly teach sending to the terminal the at least one service address of the service corresponding to said at least one selected association.
Evans, however discloses, sending to the terminal the at least one service address of the service corresponding to said at least one selected association. (¶0033 systems services, offer information returned to the destination include address from which to download or otherwise obtain the content).
Thus given the teachings of Evans it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Evans, Ansari and Karaoguz for transmitting address for service type. One of ordinary skill in the art would be motivated to allow for allows for override a format selection and request that an upgraded format be accessed. (See Evans para 0072)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari US20160254962 in view of Karaoguz US20130315144 and in further view of Koji (JP5180048B2).
As to claim 4, although the combination of Ansari, Karaoguz and Evans teaches the method of claim 3, wherein the combination of Ansari, Karaoguz and Evans fail to expressly teach wherein the selection step determines: a first association for a connection criterion indicating that the terminal is connected to the local area network of the service gateway; a second association for a connection criterion indicating that the terminal is not connected to the local area network of the service gateway; and the step of sending transmits to the terminal the 
Koji, however discloses, The method according to Claim 3, wherein the selection step determines: a first association for a connection criterion indicating that the terminal is connected to the local area network of the service gateway; (¶0013 terminal utilizing first service connected; gateway control connected)a second association for a connection criterion indicating that the terminal is not connected to the local area network of the service gateway; and the step of sending transmits to the terminal the service address of the service of the first association and the service address of the service of the second association that have been determined. (¶0012 transmitting information (address); gateway connection; ¶0024 service provision, using second communication, disconnect).
Thus given the teachings of Koji it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Koji, Ansari, Karaoguz and Evans for transmitting address for service type. One of ordinary skill in the art would be motivated to allow for allows for implementing session initiation protocol to exchange data. (See Koji para 0051)
Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US20160254962) in view of Raleigh (US20130305322) and in further view of Karaoguz (US20130315144).
As to claim 8, Ansari teaches An access method, on a terminal in a communications network, for accessing a remote communication service offered by an object of a local area network, the terminal and the object being capable of communicating with a service gateway of the local area network, (¶0028 remotely manage services; ¶0022 Gateway devices communicate with, one or more client devices; ¶0030 gateway device for enabling communications via the local area network).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach wherein said method comprises the following steps on the terminal: receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service.
Raleigh, however discloses, wherein said method comprises the following steps on the terminal: receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service; (¶0066 service controller sends a notification  message; ¶0128 user device receives a notification; ¶0421 notification message specify the network resources and destination addresses).
Thus given the teachings of Raleigh it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh and Ansari for receiving notifications with one or more service addresses. One of ordinary skill in the art would be motivated to allow for allows for a notification agent to facilitate providing messages to users in response to triggered events. (See Raleigh para 0068)
Although the combination of Ansari and Raleigh teaches the method recited above, wherein the combination of Ansari and Raleigh fails to expressly teach obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal and selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal.
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal;  (¶0019 local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices  connected to gateway; ¶0090 service criterion comprise  of a bit rate measure) selecting an address of the service from the at least two addresses, according to said criterion linked to the terminal. (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of  Karaoguz, Ansari  and Raleigh for receiving terminal criterion determine relationship with service criterion and selecting a service version/type. One of ordinary skill in the art would be motivated to allow for allows for pre-registering devices to ensure automatic recognition by the gateway device. (See Karaoguz para 0029)
As to claim 11, Ansari teaches a terminal in a communications network for using a remote communication service offered by an object of a local area network, (¶0028 remotely manage services; ¶0029 service management system provide  communications; ¶0030 service management system, gateway device for enabling  communications via the local area network) the terminal and the object being capable of communicating with a service gateway of the local area network, said terminal comprising: a processor; (¶0022 Gateway devices communicate with, one or more client devices; ¶0030  gateway device for enabling  communications via the local area network)
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor  configure the device to perform steps comprising- receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service.
Raleigh, however discloses, a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor (¶0362 memory of the communications device coupled to the processor and configured to provide the processor with instructions; ¶0458 computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) configure the device to perform steps comprising- receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service; (¶0066 service controller sends a notification  message; ¶0128 user device receives a notification; ¶0421 notification message specify the network resources and destination addresses).
Thus given the teachings of Raleigh it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh and Ansari for receiving notifications with one or more service addresses. One of ordinary skill in the art would be motivated to allow for allows for an interface to display of the notifications to the user. (See Raleigh para 0157)
Although the combination of Ansari and Raleigh teaches the method recited above, wherein the combination of Ansari and Raleigh fails to expressly teach obtaining a criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the 
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the at least one criterion linked to the terminal indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0019  local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices  connected to gateway; ¶0090 service criterion comprise  of a bit rate measure) selecting an address of the service from the at least two addresses according to said parameter  criterion linked to the terminal. (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of  Karaoguz, Ansari  and Raleigh for receiving terminal criterion determine relationship with service criterion and selecting a service version/type. One of ordinary skill in the art would be motivated to allow for allows for creating device profiles based on usage of data. (See Karaoguz para 0055)
As to claim 13, Ansari teaches A non-transitory computer-readable medium comprising a computer program stored thereon, the program including code instructions which, when the program is executed by a processor of a terminal, (¶0221 operations carried out by execution of software on a computer device; operations may comprise computer instruction stored by any computer or machine readable medium) configures the terminal to perform a method of accessing a remote communication service offered by an object of a local area network to at least  (¶0022 gateway devices provide gateway connectivity to a wide area network and at least some server functionality for service delivery for one or more digital endpoint client devices; ¶0028 remotely manage services; ¶0029 service management system provide  communications) the terminal and the object being capable of communicating via a service gateway of the local area network, (¶0022 Gateway devices communicate with endpoint devices via area network).
Although Ansari teaches the method recited above, wherein Ansari fails to expressly teach wherein the method of managing comprises: receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service.
Raleigh, however discloses, and wherein the method of managing comprises: receiving a notification message from a service provision device providing the service, said notification message comprising at least two addresses of the service; (¶0066 service controller sends a notification  message; ¶0128 user device receives a notification; ¶0421 notification message specify the network resources and destination addresses).
Thus given the teachings of Raleigh it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh and Ansari for receiving notifications with one or more addresses. One of ordinary skill in the art would be motivated to allow for allows for a user device to accept thee notification message. (See Raleigh para 0214)
Although the combination of Ansari and Raleigh teaches the method recited above, wherein the combination of Ansari and Raleigh fails to expressly teach obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area 
Karaoguz, however discloses, obtaining a criterion linked to the terminal, the criterion indicating whether the terminal is connected to the local area network of the service gateway or indicating a useful bitrate of the terminal; (¶0019  local area networks; ¶0036 devices that may be coupled to the gateway; ¶0063 devices  connected to gateway; ¶0090 service criterion comprise  of a bit rate measure) selecting an address of the service from the at least two addresses, according to said p criterion linked to the terminal. (¶0078 selection of an alternate, lower bit-rate version of the requested multimedia information; ¶0079 select one or more of the offered service alternatives).
Thus  given the teachings of Karaoguz it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of  Karaoguz, Ansari  and Raleigh for receiving terminal criterion determine relationship with service criterion and selecting a service version/type. One of ordinary skill in the art would be motivated to allow for allows for adjusting levels of compression may be made based upon the user-defined quality of service.  (See Karaoguz Abstract)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454